


Exhibit 10.45

 

EXECUTION COPY

 

SEALY EXECUTIVE

 

SEVERANCE BENEFIT PLAN

 

Original Effective Date:   December 1, 1992

 

Restatement Generally Effective:   December 1, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

PRELIMINARY PROVISIONS

1

 

 

 

ARTICLE II

DEFINITIONS

3

 

 

 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

14

 

 

 

ARTICLE IV

QUALIFICATION FOR BENEFITS

15

 

 

 

ARTICLE V

BENEFITS AND PAYMENT OF BENEFITS

17

 

 

 

ARTICLE VI

ADMINISTRATION

23

 

 

 

ARTICLE VII

AMENDMENT AND TERMINATION

25

 

 

 

ARTICLE VIII

PARTICIPATING SUBSIDIARIES

27

 

 

 

ARTICLE IX

MISCELLANEOUS

28

 

i

--------------------------------------------------------------------------------


 

AMENDMENT AND RESTATEMENT

OF THE

SEALY EXECUTIVE SEVERANCE BENEFIT PLAN

 

This Amendment and Restatement of the Sealy Executive Severance Benefit Plan is
hereby made by Sealy Corporation, a corporation organized and existing under and
by virtue of the laws of the State of Delaware (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company previously established a severance benefit plan for certain
of its executive employees and for certain executive employees of certain of its
Subsidiaries in order to provide for such executive employees an opportunity to
receive certain cash and other benefits in the event of separation from service,
under certain conditions specified therein;

 

WHEREAS, it is desirable to amend and restate the Plan in order to comply with
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), to the extent applicable, and to make other desirable changes to
the Plan; and

 

WHEREAS, the Board of Directors of the Company has approved adoption of such an
amendment and restatement of the Plan by the Company;

 

NOW, THEREFORE, generally effective as of December 1, 2008, the Company hereby
adopts an Amendment and Restatement to the Plan as follows:

 

ii

--------------------------------------------------------------------------------


 

ARTICLE I



PRELIMINARY PROVISIONS

 

1.1           Name.  The name of the Plan as established hereunder is SEALY
EXECUTIVE SEVERANCE BENEFIT PLAN.

 

1.2           Effective Date.  The provisions of the Plan were originally
effective December 1, 1992.

 

1.3           Restatement Date.  Except as otherwise stated herein, the
provisions of the amended and restated Plan shall be December 1, 2008. 
Provisions required to be effective as of an earlier date shall be deemed
effective as of such date.

 

1.4           Purpose.  This Plan was established and is hereby amended and
restated in order to provide severance benefits to certain executive Employees
of the Company and its Subsidiaries, under certain conditions specified in the
Plan.

 

1.5           Employee Welfare Benefit Plan.  This Plan is an employee welfare
benefit plan as defined in Section 3(1) of ERISA.  This Plan shall be
administered in accordance with applicable law and regulations.  Without
limiting the generality of the foregoing, this Plan shall be administered in
such a manner, and benefits hereunder shall be so limited (notwithstanding any
apparently contrary provision of this Plan, specifically including Article V
hereof) that this Plan shall be an employee welfare benefit plan as defined in
Section 3(1) of ERISA and not an employee pension benefit plan as defined in
Section 3(2) of ERISA.

 

1.6           Not a Funded Plan.  It is the intention and purpose of the Company
and its Subsidiaries that this Plan shall be deemed to be “unfunded” for tax
purposes as well as being such a plan as would properly be described as
“unfunded” for purposes of Title I of ERISA.  Notwithstanding any apparently
contrary provision, this Plan shall be interpreted and administered in such a
manner that it will be so deemed and would be so described.

 

1.7           Section 409A Compliance.  It is the intention and purpose of the
Company and its Subsidiaries that this Plan shall be deemed at all relevant
times to be in compliance with Section 

 

1

--------------------------------------------------------------------------------


 

409A of the Code and lawful guidance thereunder to the extent applicable. 
Notwithstanding any apparently contrary provision, this Plan shall be
interpreted and administered in such manner, so that it will be so deemed.  For
periods on an after the effective date of Section 409A but prior to the
Restatement Date, the Plan was administered in good faith compliance with
Section 409A of the Code to the extent applicable, but without a formal
compliance amendment for that period, as permitted in applicable guidance.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II



DEFINITIONS

 

The use of neuter, masculine and feminine pronouns shall each be read to include
the others and the use of the singular shall be read to include the plural and
vice versa.  Unless the context otherwise indicates, the following words, when
initially capitalized, shall have the following meanings under this Plan:

 

2.1           Affiliate.  The word “Affiliate” shall mean any corporation which
would be defined as a member of a controlled group of corporations which
includes the Company or any business organization which would be defined as a
trade or business (whether or not incorporated) which is under “common control”
with the Company within the meaning of Sections 414(b) and (c) of the Code but,
in each case, only during the periods any such corporation or business
organization would be so defined.

 

2.2           Annual Base Compensation.  The words “Annual Base Compensation”
shall mean a Participant’s annualized rate of base compensation from the Company
or a Participating Subsidiary in effect on the date of a Participant’s
Separation from Service.  Base compensation shall not be deemed to be reduced by
any salary reduction or deferral contributions (as described in Sections 401(k),
125 and similar provisions of the Code) made by the Participant to any employee
benefit plan of the Company or any Participating Subsidiary.  Base compensation
does not include cash bonus payments, stock bonus payments, performance share
payments, overtime pay, incentive pay, Company or Subsidiary contributions on
behalf of a Participant to any retirement or welfare benefit plan, imputed
income reported for tax purposes or any payments in the nature of expense
reimbursements.

 

3

--------------------------------------------------------------------------------


 

2.3           Breach of Noncompetition Requirement.  The words “Breach of
Noncompetition Requirement” shall mean the occurrence of an event in which a
Participant, at any time prior to his payment in full hereunder:

 

(a)           either while he is employed by the Company or any Subsidiary or
after his Separation from Service; and

 

(b)           without the prior written permission of the Company;

 

either directly or indirectly operates or performs any advisory or consulting
services for, invests in (other than an investment in publicly traded stock of a
corporation, provided that the ownership of such equity interest does not give
the Participant the right to control or substantially influence the policy or
operational decisions of such corporation), or otherwise becomes employed by or
associated with, in any capacity, a Competitive Entity.

 

2.4           Cause.  The word “Cause” shall mean for purposes of this Plan,
either:

 

(a)           the Participant’s willful violation of any written policies of the
Company which violations are materially detrimental to the Company;

 

(b)           the Participant’s conviction of (or written, voluntary and freely
given confession to) a felony involving moral turpitude;

 

(c)           the Participant’s conviction of (or written, voluntary and freely
given confession to) a felony in connection with his employment;

 

(d)           a Participant’s theft, fraud, embezzlement, material willful
destruction of property (including any operating system of the Company or any
Subsidiary or material disruption of the operations of the Company or any
Subsidiary;

 

(e)           a Participant’s being under the influence of illegal drugs or
habitually under the influence of alcohol while on the job or on Company or any
Subsidiary property;

 

(f)            a Participant’s engaging in conduct, in or out of the workplace,
which has a material adverse effect on the reputation or business prospects of
the Company or one of its Subsidiaries;

 

4

--------------------------------------------------------------------------------


 

(g)           a Participant’s willfully engaging in conduct while an employee of
the Company or any of its Subsidiaries which caused the Company or any of its
Subsidiaries to be found, in a final judgment of a court of law, to have a
material civil or criminal liability under any federal or state law;

 

(h)           a Participant’s disclosure of trade secrets, customer lists or
other confidential information if the Company or any Subsidiary has taken
measures designed to prevent such disclosure; or

 

(i)            a Participant’s Breach of the Noncompetition Requirement.

 

2.5             Change of Control.  For purposes of this Plan, the words “Change
of Control” shall mean a change of control of the Company of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended, as in effect on the Restatement Date (the “Exchange Act”), whether or
not the Company is then subject to such reporting requirements; provided, that,
without limitation, a Change of Control shall be deemed to have occurred if:

 

(a)           any “person” (as defined in Sections 13(d) and 14(d) of the
Exchange Act), other than KKR Millennium GP LLC and affiliates (collectively,
“KKR”), becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
twenty percent (20%) or more of the combined voting power of the Company’s then
outstanding securities; provided that a Change of Control shall not be deemed to
occur under this Subsection (a) by reason of (A) the acquisition of securities
by the Company or an employee benefit plan (or any trust funding such a plan)
maintained by the Company, or (B) while KKR continues to beneficially own more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities;

 

(b)           during any period of one (1) year there shall cease to be a
majority of the Board comprised of “Continuing Directors” as hereinafter
defined; or

 

(c)           the stockholders of the Company (A) approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the

 

5

--------------------------------------------------------------------------------


 

surviving entity) more than eighty percent (80%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (B) approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of more than fifty percent (50%) of the Company’s assets.

 

For purposes of this Subsection 2.5(c), a sale of more than fifty percent (50%)
of the Company’s assets includes a sale of more than fifty percent (50%) of the
aggregate value of the assets of the Company and its Subsidiaries or the sale of
stock of one or more of the Company’s Subsidiaries with an aggregate value in
excess of fifty percent (50%) of the aggregate value of the Company and its
Subsidiaries or any combination of methods by which more than fifty percent(50%)
of the aggregate value of the Company and its Subsidiaries is sold.

 

(d)           For purposes of this Agreement, a “Change of Control” will be
deemed to occur:

 

(i)            on the day on which a twenty percent (20%) or greater ownership
interest described in Subsection 2.5(a) is acquired (or, if later, the day on
which KKR ceases to beneficially own more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities) provided
that a subsequent increase in such ownership interest after it first equals or
exceeds twenty percent (20%) shall not be deemed a separate Change of Control;

 

(ii)           on the day on which “Continuing Directors,” as hereinafter
defined, cease to be a majority of the Board as described in Subsection 2.5(b);

 

(iii)          on the day of a merger, consolidation or sale or disposition of
assets as described in Subsection 2.5(c); or

 

(iv)          on the day of the approval of a plan of complete liquidation as
described in Subsection 2.5(c).

 

(e)           For purposes of this Section 2.5, the word “Company” means Sealy
Corporation, and, any other corporation or business organization in an unbroken
chain of corporations or business organization ending with Sealy Corporation
that owns, directly or indirectly, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock of Sealy Corporation
other than KKR.

 

6

--------------------------------------------------------------------------------


 

(f)            For purposes of this Section 2.5, the words “Continuing
Directors” mean individuals who at the beginning of any period (not including
any period prior to the Restatement Date) of one (1) year constitute the Board
and any new director(s) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least a majority of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved.

 

2.6           Code.  The word “Code” shall mean the Internal Revenue Code of
1986, as such may be amended from time to time, and lawful guidance promulgated
thereunder.  Whenever a reference is made to a specific Code Section, such
reference shall be deemed to include any successor Code Section having the same
or a similar purpose.

 

2.7           Committee.  The word “Committee” shall mean the Benefit Appeals
Committee constituted under the provisions of Article VI of this Plan.

 

2.8           Company.  The word “Company” shall mean Sealy Corporation, a
Delaware corporation, and any successor corporation or business organization
which shall assume the duties and obligations of Sealy Corporation by operation
of law or otherwise under this Plan.

 

2.9           Compensation Committee.  The words “Compensation Committee” shall
mean the Compensation Committee of the Board or its successor as determined by
the Board.  If the Compensation Committee has no successor, the duties of the
Compensation Committee shall become duties of the Board.  The Compensation
Committee shall have such duties with respect to the Plan as shall be determined
by the Board.

 

2.10         Competitive Entity.  The words “Competitive Entity” shall mean any
of the following mattress manufacturing companies in the United States or their
mattress manufacturing or mattress wholesaling affiliates:  Simmons, Serta,
Spring Air, Kingsdown, Select Comfort and Tempur-Pedic or any of their
successors or any other mattress manufacturing company or its

 

7

--------------------------------------------------------------------------------


 

mattress manufacturing or mattress wholesaling affiliate which represents 10% or
more of the mattress market in the United States.

 

Notwithstanding anything in this Section to the contrary, a company,
partnership, organization, proprietorship, or other entity which purchases the
stock or assets of a business unit directly from the Company or any Subsidiary
shall not be deemed a Competitive Entity solely with respect to the products
developed, manufactured, prepared, sold, or distributed by and the individuals
employed by such business unit as of the date of such stock or asset purchase.

 

2.11         Continuous Employment.  The words “Continuous Employment” shall
mean employment for any uninterrupted period during which a Participant is an
Employee of the Company and/or any Subsidiary and shall include any authorized
Leaves of Absence.

 

2.12         Covered Employee.  The words “Covered Employee” shall mean an
Employee of a Participating Subsidiary who:

 

(a)           is employed by the Company or any Participating Subsidiary in a
supervisory, managerial, sales or administrative job classification, is paid on
a salaried or commission basis and is normally scheduled for thirty-five (35) or
more hours of work per week;

 

(b)           is employed in a position with a Salary Grade of 12 or higher;

 

(c)           is not a member of a collective bargaining unit;

 

(d)           is not excluded from coverage by this Plan pursuant to the terms
of his employment agreement;

 

(e)           is not a nonresident alien Employee who receives no earned income
(within the meaning of Code Section 911(d)(2)) from a Participant Company or any
Affiliate that constitutes income from sources within the United States (within
the meaning of Code Section 861(a)(3)), except to the extent expressly permitted
by this Plan; and

 

(f)            is not employed in a capacity reasonably categorized by the
Company, a Participating Company or an Affiliate as a Leased Person, regardless
of whether his status under the Code subsequently may be determined by a court,
the Internal Revenue Service or other government entity to be a Covered
Employee, an Employee or otherwise.

 

8

--------------------------------------------------------------------------------

 

An Employee shall become a Covered Employee as of the first day on which he
satisfies all of the requirements of Subsections 2.12 (a) through (f) above.  An
Employee shall cease to be a Covered Employee as of the first day thereafter on
which he ceases to satisfy any one of such requirements.

 

2.13         Dependent.  The word “Dependent” means any person who properly can
be claimed as a dependent on the Participant’s Federal income tax return or
properly could be claimed as a dependent except for the amount of such
dependent’s earnings.

 

2.14         Employee.  The word “Employee” shall mean any common law employee
or Leased Person of a Participating Subsidiary or an Affiliate.  The word
“Employee” shall not include any person who renders service to a Participating
Subsidiary or an Affiliate solely as a director or independent contractor.  In
the event a person renders service to a Participating Subsidiary or an Affiliate
as a common law employee and in another capacity as a director, an independent
contractor or otherwise as a self-employed individual, he shall be considered to
be an Employee hereunder only in his capacity as a common law employee.

 

In the event a person who was not classified by a Participating Subsidiary or an
Affiliate as a common law employee is subsequently determined by a court, the
Internal Revenue Service or other governmental entity to be a common law
employee, such person shall only be considered to be an Employee hereunder
prospectively from the date of such determination, or, if later, at the time
that such person is initially treated as an Employee on the payroll records of
the Participating Subsidiary or Affiliate.

 

2.15         Effective Date.  The words “Effective Date” shall mean the original
effective date of this Plan which is December 1, 1992.

 

9

--------------------------------------------------------------------------------


 

2.16         ERISA.  The acronym “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended, and lawful guidance promulgated
thereunder.  Whenever a reference is made to a specific ERISA Section, such
reference shall be deemed to include any successor ERISA Section having the same
or a similar purpose.

 

2.17         Leased Person.  The words “Leased Person” shall mean, on and after
December 1, 1997, any individual who, pursuant to an agreement between any
Participating Company or Affiliate and any leasing organization, has performed
services for the Participating Company, for an Affiliate or for related persons,
as determined in accordance with Code Section 414(n)(6), on a substantially full
time basis for a period of at least one (1) year; provided, however, that such
services are performed under the primary direction or control of the
Participating Company or the Affiliate.

 

In the event a person who was not classified by a Participating Company or an
Affiliate as a Leased Person is subsequently determined by a court, the Internal
Revenue Service or other governmental entity to be a Leased Person, such person
shall only be considered to be a Leased Person hereunder prospectively from the
date of such determination, or, if later, at the time that such person is
initially treated as a Leased Person by a Participating Company or an Affiliate.

 

2.18         Leave of Absence.  The words “Leave of Absence” means:

 

(a)                                  that period of interruption of active
employment of an Employee caused by entrance into the Armed Services of the
United States under such circumstances that he becomes entitled to reemployment
rights under the law, such period being deemed to terminate at the expiration of
such reemployment rights;

 

(b)                                 that period of interruption of active
employment of an Employee, without pay, granted by the Company or any Subsidiary
at the Employee’s request with the understanding that he will return to active
employment at the expiration of such period, provided, that such interruption of
active employment (1) does not exceed six months, and (2) is granted on a
nondiscriminatory basis for a specific reason; and

 

10

--------------------------------------------------------------------------------


 

(c)                                  a period of jury duty.

 

2.19         Participant.  The word “Participant” means a Covered Employee who
has satisfied, and continues to satisfy, the eligibility requirements under the
provisions of Section 3.1.  A Participant shall cease to be a Participant upon
his Separation from Service, provided that the mere existence of such a
Separation from Service shall not in any way limit a Participant’s right to
benefits which he shall be entitled to receive hereunder as a result of such
Separation from Service.

 

2.20         Participating Subsidiary.  The words “Participating Subsidiary”
means a Subsidiary whose Employees may become eligible to participate in this
Plan if such Employees otherwise satisfy the requirements of Section 3.1
hereof.  As of the Restatement Date, all Subsidiaries are Participating
Subsidiaries other than any Subsidiary not organized under the laws of the
United States of America or one of the States thereof.

 

2.21         Plan.  The word “Plan” shall mean the Sealy Benefit Equalization
Plan, as previously established and amended, as set forth herein, and as it
later may be amended.

 

2.22         Plan Administrator.  The words “Plan Administrator” means
Sealy, Inc., an Ohio corporation, or such successor as may be appointed by the
Board of Directors of Sealy Corporation pursuant to Article VII hereof.

 

2.23         Plan Year.  The words “Plan Year” means the twelve (12) month
commencing on December 1 and ending on the following November 30.

 

2.24         Salary Grade.  The words “Salary Grade” means the classification
grade for an Employee’s job position.  For purposes of this Plan, Salary Grade
shall be determined utilizing the compensation policy of the Company and its
Subsidiaries as in effect on the Effective Date even if that compensation policy
is no longer in effect at the time of the event resulting in the need to
determine benefits.  If the compensation policy changes and there is no
classification grade for an

 

11

--------------------------------------------------------------------------------


 

Employee’s job position under the policy in effect on the Effective Date, the
Plan Administrator shall, on the basis of the job position’s characteristics,
assign it a classification grade for purposes of this Plan.

 

2.25         Separation from Service.  The words “Separation from Service” shall
mean a “separation from service” as defined for purposes of Section 409A of the
Code for purposes of determining when a distribution may be made under the terms
of a non-qualified deferred compensation plan such as this Plan.  In general, a
Separation from Service for purposes of this Plan occurs when there is a good
faith severance of the employment relationship between the Company and its
Affiliates and an Employee due to the Employee’s death, retirement or other
“termination of employment” (as that term is defined for purposes of identifying
a Separation from Service for purposes of Section 409A).  Specifically, the
following shall apply:

 

(a)                                  An Employee will not be deemed to have a
Separation from Service while on military leave, sick leave, or other bona fide
(i.e., where there is a reasonable expectation that the Employee will return)
leave of absence if the period of such leave does not exceed six (6) months, or,
if longer, so long as Employee retains a right to reemployment with the Company
or an Affiliate by law or contract.  If the leave exceeds six (6) months and the
Employee does not retain such a reemployment right, the Separation from Service
occurs on the first day following such six (6) months.  However, where the leave
is due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes the employee to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment, twenty-nine (29) months will be
substituted for six (6) months for purposes of this Subsection;

 

(b)                                 An Employee will not be considered to have a
Separation from Service merely due to transfer between employee and independent
contractor status (including status as a director of the Company);

 

(c)                                  Whether a “termination of employment,” as
defined for purposes of the definition of Separation from Service under
Section 409A of the Code, has occurred is determined based on whether the facts
and circumstances indicate that the applicable Participating Company or
Affiliate and the

 

12

--------------------------------------------------------------------------------


 

Employee reasonably anticipated that:

 

(i)                                    no further services would be performed
after a certain date; or

 

(ii)                                 that the level of bona fide services the
Employee would perform after such date (whether as an Employee or independent
contractor, including as a director) would permanently decrease to less than
fifty percent (50%) of the average level of bona fide services provided in the
immediately preceding thirty-six (36) months.

 

2.26         Subsidiary.  The word “Subsidiary” shall mean any corporation in
which the Company owns, directly or indirectly, stock possessing at least eighty
percent (80%) or more of the total combined voting power of all classes of stock
entitled to vote or at least eighty percent (80%) of the total value of shares
of all classes of stock of such corporation, as determined pursuant to
Section 1563(a)(1) of the Code, but only during the period any such corporation
would be so defined.

 

2.27         Voluntary Termination.  The words “Voluntary Termination” shall
mean a Separation from Service upon a Participant’s resignation or retirement
from the employ of the Company and its Subsidiaries.  Without limiting the
generality of the foregoing, a Participant shall be deemed to have incurred a
Voluntary Termination upon a failure to report to work for three (3) consecutive
working days without reasonable excuse.

 

2.28         Weekly Base Compensation.  The words “Weekly Base Compensation”
means Annual Base Compensation divided by fifty-two.

 

2.29         Years of Service.  The words “Years of Service” means the number of
years and portions thereof of Continuous Employment represented by the period of
time commencing on the Participant’s most recent date of hire with the Company
or any Subsidiary and ending on the date of Separation from Service.

 

13

--------------------------------------------------------------------------------


 

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

3.1           Eligibility.  Each Employee who, on or after the Restatement Date:

 

(a)                                  is a Covered Employee; and

 

(b)                                 has completed six (6) months of Continuous
Employment with the Company or any Subsidiary, shall be eligible to participate
in the Plan.

 

3.2           Participation.  Each Covered Employee who satisfies the
requirements of Section 3.1 on or after the Restatement Date shall commence
participation in the Plan as of the Restatement Date or, if later, as of the
date upon which he first satisfies the aforementioned requirements.  A
Participant shall continue to participate in the Plan as long as he continues to
satisfy each and every requirement of Section 3.1 and shall cease to be a
Participant immediately upon his failure to satisfy any of such requirements. 
An Employee who was previously a Participant and ceased to be a Participant, but
again satisfies the requirements of Section 3.1, shall immediately commence
participation in the Plan, except as provided in Section 3.4.

 

3.3           Leave Of Absence.  A Participant shall continue to be a
Participant throughout a Leave of Absence approved by the Company or Subsidiary
by which he is employed.

 

3.4           Rehired Participant.  If a Participant’s employment is terminated
and he is subsequently reemployed by the Company or any Participating
Subsidiary, then subject to any applicable restriction under Section 409A of the
Code, he shall become a Participant upon the completion of six (6) months of
Continuous Employment following such reemployment if he otherwise satisfies the
requirements of Section 3.1; provided, however, that Years of Service under this
Plan shall be counted only from his most recent date of hire.

 

14

--------------------------------------------------------------------------------


 

ARTICLE IV



QUALIFICATION FOR BENEFITS

 

4.1           Entitlement to Benefits.  A Participant shall be entitled to
receive the benefits specified in Article V hereunder if, at any time on or
after the Restatement Date, such Participant experiences a Separation from
Service, other than a Voluntary Termination, from the Company or any
Participating Subsidiary as a result of:

 

(a)                                  a permanent reduction in the workforce (the
elimination of an employment position, or a reduction in the number of
authorized positions at a plant or other facility) of the Company or any
Participating Subsidiary;

 

(b)                                 the permanent closing of a plant or other
facility of the Company or any Participating Subsidiary;

 

(c)                                  the Participant’s inadequate job
performance for the Company or a Participating Subsidiary;

 

(d)                                 a material reduction in the Annual Base
Compensation of a Participant (for purposes of this Section 4.1(d), and subject
to lawful guidance under Section 409A of the Code, a material reduction will be
deemed to have occurred if a Participant’s Annual Base Compensation is reduced
by five percent (5%) or more in any 12-month period);

 

(e)                                  a reduction in the Salary Grade of a
Participant which would have the effect of materially reducing such
Participant’s benefits hereunder (for purposes of this Section 4.1(e), and
subject to lawful guidance under Section 409A of the Code, a material reduction
in a Participant’s benefits hereunder shall be deemed to have occurred if a
Participant’s number of weeks of benefits is reduced); or

 

(f)                                    an involuntary transfer of the
Participant’s employment location which reasonably would necessitate the
Participant’s relocation of his personal residence.

 

For the purposes of Section 4.1(d), (e) and (f), the Participant shall be deemed
to have incurred a Separation from Service, other than a Voluntary Termination,
only if he shall (x) notify the Company or Participating Subsidiary of his
intent to terminate his employment within thirty (30) days of the existence of
the condition and (y) allow the Company or Participating

 

15

--------------------------------------------------------------------------------


 

Subsidiary thirty (30) days to cure the condition and (z) if no such cure is
made, resign his position with the Company or Participating Subsidiary within
the thirty (30) day period next following the end of the Company’s or
Participating Subsidiary’s thirty (30) day cure period.  Subject to the
provisions of Section 409A of the Code, a condition will not be deemed to exist
until the later of the actual existence of the condition or the Participant
gaining actual knowledge of the existence.

 

Notwithstanding the foregoing, the Participant shall not be so entitled to
benefits in the event that:

 

(1)                                  such Separation from Service is for Cause;
or

 

(2)                                  a permanent reduction in the workforce or
permanent closing of a plant or other facility is effected in connection with
the sale of all or a portion of the Company’s or Participating Subsidiary’s
business (or a corporate reorganization of the Company or Participating
Subsidiary) if the Participant is within thirty (30) days thereafter employed,
or offered employment (if the offered employment is at an annual rate of
compensation not less than the Participant’s Annual Base Compensation and if
such offered employment does not reasonably necessitate the Participant’s
relocation of his personal residence), by a successor enterprise; or

 

(3)                                  the Participant terminates employment prior
to the termination date established by the Company or Participating Subsidiary
in connection with a reduction in force or plant closing.

 

4.2           Source of Payments.  The benefits under this Plan shall be paid as
needed directly from the general assets of the Company or any Subsidiary as the
Company shall direct.  This Plan is an unfunded employee welfare benefit plan,
and nothing herein shall be interpreted to require prefunding by the Company or
any Subsidiary of the cost of benefits.

 

16

--------------------------------------------------------------------------------


 

ARTICLE V

 

BENEFITS AND PAYMENT OF BENEFITS

 

5.1           Benefits.  A Participant who has become entitled to benefits as a
result of an event specified in Section 4.1 shall receive the following
benefits:

 

(a)                                  Cash Severance Pay.  Such Participant shall
receive cash severance pay in an amount determined by multiplying his Weekly
Base Compensation by a factor, based upon his Salary Grade and Years of Service,
as set forth herein and subject to the minimum and maximum benefit as follows:

 

 

Salary
Grade

 

Factor

 

Minimum

 

Maximum

 

 

 

 

 

 

 

 

 

 

 

12-13

 

Years of Service times 3

 

13 weeks

 

26 weeks

 

 

 

 

 

 

 

 

 

 

 

14-17

 

Years of Service times 6.5 for the first 4 Years of Service, 4 times Years of
Service thereafter

 

26 weeks

 

52 weeks

 

 

 

 

 

 

 

 

 

 

 

18-20

 

Years of Service times 8.75 for the first 4 Years of Service, 4 times Years of
Service thereafter

 

35 weeks

 

70 weeks

 

 

 

 

 

 

 

 

 

 

 

21 or higher

 

Years of Service times 13 for the first 4 Years of Service, 4 times Years of
Service thereafter

 

52 weeks

 

104 weeks

 

 

(b)           Health and Dental Benefit.  Such Participant shall receive health
and dental benefit coverage for himself and his Dependents, if any, for the
period of six months immediately following his Separation from Service  under
the health benefit plan of the Company or Subsidiary then in effect for such
Participant, such coverage to be provided on the same terms and conditions
applicable to active employees (as the same may be amended from time to time and
subject to any legal limitations, such as are contained in Section 125 of the
Code) in effect for such Participant on the day before the event specified in
Section 4.1; provided, however, that such coverage shall be counted toward the
period of continuation of coverage under the group health plan continuation
coverage provisions of ERISA

 

17

--------------------------------------------------------------------------------


 

and the Code; provided further, that such coverage shall end immediately upon a
Participant ceasing to be eligible for such continuation coverage.

 

(c)           Group Term Life Insurance Benefit.  Such Participant and his
Dependents, if any, shall receive, for the period of six months immediately
following his Separation from Service under the group term life insurance plan
of the Company or any Subsidiary then in effect for such Participant, group term
life insurance and supplemental and Dependent group term life insurance upon the
same terms, coverage amounts and conditions (subject to any legal limitations,
such as are contained in Section 125 of the Code) in effect for such Participant
on the day before the event specified in Section 4.1; provided, however, that
such coverage shall end immediately upon a Participant becoming eligible for
coverage under any employer group term life insurance plan as a result of any
subsequent employment.

 

5.2           Welfare Plan; Limitations On Severance Benefit.  The maximum
amount of the cash severance pay specified in Section 5.1(a) to which a
Participant may otherwise be entitled, and the maximum period over which such
payment may be made, shall be limited to the maximum amount and period,
respectively, permitted under Department of Labor Regulations
Section 2510.3-2(b) so that this Plan will not be considered a “Pension Plan”
under such regulations.

 

5.3           Segmentation of Severance Benefit.  For purposes of compliance
with Section 409A of the Code, payments and benefits under this Plan (but only
to the extent taxable) shall be divided into four (4) segments as follows:

 

(a)           Cash Severance.  Effective for Plan Years commencing December 1,
2008, when included with any other amounts payable upon an “involuntary
separation of service” (as defined in Treas. Reg. 1.409A-1(n)) that would be
aggregated with such payment under Treas. Reg. 1.409A-1(b)(9)(iii), the Cash
Severance Segment shall not exceed two (2) times the lesser of:

 

(i)            the sum of the Participant’s annualized compensation based upon
the Participant’s annual rate of pay for services provided to the Company or any
Subsidiary for the calendar year preceding the calendar year in which the
Separation from Service occurred (adjusted for any increase during such year
that was expected to continue indefinitely if the Participant had not had a
Separation from Service); or

 

18

--------------------------------------------------------------------------------

 

(ii)           the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
the Participant has a Separation from Service,

 

and shall be paid in full not later than the last day of the second (2nd) year
following the year in which the Participant had the Separation from Service;

 

(b)           Deferred Compensation.  The amount of cash severance pay in excess
of the amount described in Subsection (a) shall be considered the Deferred
Compensation Segment;

 

(c)           Health Benefits.  The medical and dental benefits provided under
Subsection 5.1(b) shall be the considered the Health Benefit Segment and, as
such, shall not be considered nonqualified deferred compensation; and

 

(d)           Other Benefits.  To the extent not otherwise excluded, group term
life insurance provided pursuant to Subsection 5.1(c) (and medical and dental
benefits if the status described in Subsection 5.3(c) is not available) shall be
considered the Other Segment and shall be excluded from the definition of
nonqualified deferred compensation as a reimbursement or in-kind benefit payable
for a limited period of time or a limited payment pursuant to Treas. Reg.
1.409A-1(b)(9)(v)(A) or (D) respectively, but if not so deemed shall be
administered to comply with the provisions of Treas. Reg. 1.409A-3(i)(iv) with
benefits provided as if the Participant were an Employee.

 

5.4           Payment of Cash Severance Pay.  Payment of the cash severance pay
specified in Section 5.1(a), as reduced pursuant to Section 5.2, shall commence
to be made within thirty (30) days following the determination by the Plan
Administrator, in accordance with Section 6.1, that the Participant is entitled
to benefits.  Such payments shall be subject to the following rules:

 

(a)           Payments shall be made on a semi-monthly basis;

 

(b)           Payments shall continue, unless benefits are forfeited as provided
elsewhere in this Plan, for a number of semi-monthly payments equal to the
Participant’s number of weeks of cash severance pay (as determined pursuant to
Section 5.1(a) hereof) divided by two and fifteen-hundredths (2.15), with any
fractional quotient rounded up to the next greater integer;

 

(c)           Each semi-monthly payment shall be equal, unless benefits are
further reduced or forfeited as provided elsewhere in this Plan, to his total
cash severance pay specified in Section 5.1(a), as reduced pursuant to
Section 5.2, divided by the number of payments determined pursuant to
Section 5.3(b) above; and

 

19

--------------------------------------------------------------------------------


 

(d)           Payments shall be subject to all applicable tax withholding and
authorized deductions.

 

For purposes of this Plan, and in accordance with Treasury Regulation
Section 1.409A-2(b)(2)(iii), each semi-monthly payment is to be treated as one
in a series of separate payments.

 

5.5           Mitigation of Cash Severance Payments.  The following mitigation
provisions shall apply to:

 

(a)           The Cash Severance Segment of the Participant’s cash severance
pay; and

 

(b)           The Deferred Compensation Segment of the Participant’s cash
severance pay to the extent such mitigation provisions are permitted under
Section 409A of the Code to apply to such Deferred Compensation Segment.

 

If a Participant becomes employed by an employer other than the Company or any
Affiliate, as an employee, consultant or other independent contractor, or
otherwise, prior to the completion of the payments described above in this
Section 5.4 then his periodic cash severance benefits hereunder shall be
forfeited to the extent of his base compensation (calculated in a manner
substantially similar to the method described herein for calculating Annual Base
Compensation) for the corresponding period from his new employer.  Such a
Participant shall notify the Plan Administrator within thirty (30) days of any
such employment, of his base compensation from such employment and of any
changes thereto.  Failure to notify the Plan Administrator within thirty (30)
days of such employment, compensation or changes shall result in forfeiture of
all benefits hereunder following the date of such employment or change of
compensation, respectively, and the Plan Administrator may recover amounts paid
following such date of employment or change of compensation plus the costs of
such recovery.

 

If a Participant becomes employed by the Company or any Affiliate, as an
Employee, consultant or other independent contractor, Leased Person or
otherwise, prior to the completion of the payments described above in this
Section 5.4, then his periodic cash severance benefits hereunder shall be
forfeited upon the commencement of such employment.   Such a

 

20

--------------------------------------------------------------------------------


 

Participant shall have the same obligation to notify the Plan Administrator of
such employment as a Participant hired by an unrelated employer as described
above in this Section 5.4; and the Plan Administrator shall have the same
remedies as described above for breach of such obligation.  Such an individual
may again become a Participant in this Plan following such employment upon
satisfaction of the eligibility requirements contained in Article III hereof but
the forfeiture of benefits shall be permanent.

 

5.6           Recipient Of Cash Severance Benefit Payments.  Cash severance
payments specified in Section 5.1(a) shall be made to the Participant or his
duly designated representative or guardian.  In the event a Participant dies
before being paid his total cash severance benefit, the remaining benefit shall
be paid to his estate in a single cash lump sum on a date selected by the Plan
Administrator within the ninety (90) day period beginning on the date which is
thirty (30) days following the date of the Participant’s death.

 

5.7           Distributions Subject to 409A.  If the payment of any distribution
or provision of medical, dental or life insurance coverage within six (6) months
following the date of the Participant’s Separation from Service would cause all
or any portion of such distribution or provision to be subject to inclusion in
the Participant’s gross income for federal income tax purposes under
Section 409A(a)(1)(A) of the Code, then the payment of any such amount or such
provision shall be delayed until the first business day after such six (6) month
period (or, if earlier, the date which is thirty (30) days after the date of the
Participant’s death).  Without limiting the generality of the foregoing, the six
(6) month delay would apply to the Deferred Compensation Segment of benefits
under the Plan as described in Section 5.3 hereof.  Following such six (6) month
delay, payment of delayed amounts shall be made in a single sum payment on the
first business day following such six (6) month period and any remaining
payments will be made as previously scheduled.  If provision of medical, dental
or life insurance coverage must be delayed, the Employee shall be required to
pay all relevant costs and premiums and shall be reimbursed on the first
business day after the six (6) month delay if permitted by law.

 

21

--------------------------------------------------------------------------------


 

ARTICLE VI

 

ADMINISTRATION

 

6.1           Appointment of Plan Administrator.  The Plan Administrator shall
be appointed by the Board of Directors of the Company, and may be removed or may
resign upon thirty (30) days’ written notice, or such lesser period of notice as
is mutually agreeable.  In the absence of another designation, Sealy, Inc., an
Ohio corporation, shall be the Plan Administrator.

 

6.2           Powers and Duties of the Plan Administrator.  Except as expressly
otherwise set forth herein, the Plan Administrator shall be a named fiduciary of
the Plan and shall have the authority and responsibility granted or imposed on a
“plan administrator” by ERISA.  The Plan Administrator shall be the agent for
service of legal process and presentation of claims for benefits hereunder.  The
Plan Administrator shall determine any and all questions of fact, resolve all
questions of interpretation of this Plan or related documents which may arise
under any of the provisions of this Plan or such documents as to which no other
provision for determination is made hereunder, and exercise all other powers and
discretions necessary to be exercised under the terms of this Plan which it is
herein given or for which no contrary provision is made.  Subject to the
provisions of any claims procedure hereunder, the Plan Administrator’s decision
with respect to any matter shall be final and binding on all parties concerned,
and neither the Plan Administrator nor any of its directors, officers, employees
or delegates nor, where applicable, the directors, officers or employees of any
delegate, shall be liable in that regard except for gross abuse of the
discretion given it and them under the terms of this Plan.  The Plan
Administrator may, from time to time, by action of its appropriate officers,
delegate to designated persons or entities the right to exercise any of its
powers or the obligation to carry out any or all of its duties as Plan
Administrator.

 

6.3           Engagement of Advisors.  The Plan Administrator may employ
actuaries, attorneys, accountants, brokers, employee benefit consultants, and
other specialists to render advice

 

22

--------------------------------------------------------------------------------


 

concerning any responsibility the Plan Administrator or Committee has under this
Plan.  Such persons may also be advisors to the Company or any Subsidiary.

 

6.4           Payment of Costs and Expenses.  The costs and expenses incurred in
the administration of the Plan shall be paid directly by the Company or one or
more of the Subsidiaries, as directed by the Company.  Such costs and expenses
include those incident to the performance of the responsibilities of the Plan
Administrator or Committee, including but not limited to, fees of accountants,
legal counsel and other specialists, and other costs of administering this
Plan.  Notwithstanding the foregoing, in no event will any person serving in the
capacity of Plan Administrator, or Committee member who is a full-time employee
of the Company or an Affiliate be entitled to any compensation for such
services.

 

6.5           Claims Procedure.  The Plan Administrator shall establish and
maintain a claims procedure under the Plan and shall establish and appoint the
members of a Benefit Appeals Committee with appropriate powers in connection
therewith.

 

6.6           Limitation of Liability.  Except as otherwise provided in ERISA,
the Plan Administrator and the Committee, and their respective officers,
employees and members, and directors, officers and employees of the Company, the
Participating Subsidiaries and Affiliates, shall incur no personal liability of
any nature whatsoever in connection with any act done or omitted to be done in
the administration of this Plan. No person shall be liable for the act of any
other person.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VII

 

AMENDMENT AND TERMINATION

 

7.1           Amendment Power.  The Company reserves the right (without the
consent of any Participating Subsidiary, Participant or other person) to amend
this Plan at any time, or from time to time, as evidenced by an instrument in
writing executed in the name of the Company by one (1) or more of its officers
who have the authority to do so.  Any such amendment may be made retroactively
effective and shall be binding upon the Participants, except that no such
amendment shall retroactively deprive a Participant of a benefit hereunder.

 

7.2           Termination.  The Company reserves the right (without the consent
of any Participating Subsidiary, Participant or other person) to terminate this
Plan at any time as evidenced by an instrument in writing executed in the name
of the Company by three (3) or more of its officers who have the authority to do
so provided such termination shall not be retroactive.

 

7.3           Result of Termination.  If the employment of an Employee
terminates, whether voluntarily or involuntarily, after the effective date of
the Plan termination, he shall not be eligible to receive any severance benefits
under this Plan.

 

7.4           Restrictions on Amendment and Termination.  Notwithstanding any
contrary provision of this Plan, no amendment or termination of this Plan shall
be effective to:

 

(a)           restrict eligibility to participate in this Plan;

 

(b)           restrict eligibility for benefits under this Plan;

 

(c)           reduce benefit levels under this Plan; or

 

(d)           otherwise curtail benefits under this Plan,

 

without a written notice to substantially all of the affected Participants, who
are employed by the Company or a Participating Subsidiary on the date of such
notice, at least one year prior to the effective date of such amendment or
termination, except for any amendment necessary to comply with ERISA or other
applicable law.

 

24

--------------------------------------------------------------------------------


 

7.5           No Liability for Plan Amendment or Termination.  Neither the
Company, nor any Participating Subsidiary, nor any officer, Employee or director
thereof shall have any liability because this Plan is amended or terminated. 
Without limiting the generality of the foregoing, none of the foregoing shall
have any liability due to the Company terminating this Plan notwithstanding the
fact that a Participant may have expected to have benefited from the Plan in a
future Separation from Service had this Plan remained in effect without change
until such time.

 

25

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

PARTICIPATING SUBSIDIARIES

 

8.1           Initial Participating Subsidiaries.  The initial Participating
Subsidiaries were defined as of the Effective Date.

 

8.2           Designation of Participating Subsidiaries.  A Subsidiary of the
Company will become a Participating Subsidiary under this Plan as of the date it
becomes a Subsidiary.  Such a Subsidiary’s status as a Participating Subsidiary
may be reflected by an amendment to Section 9.1 hereof which specifies the name
of the Subsidiary and its adoption date, but such an amendment shall not be
required in order for the Subsidiary to be a Participating Company.  Any such
amendment need only be executed by the Subsidiary.

 

8.3           Adoption of Supplements.  The Company may determine that special
provisions shall be applicable to some or all of the Employees of a
Participating Subsidiary, either in addition to or in lieu of the provisions of
this Plan, or may determine that certain Employees otherwise eligible to
participate in this Plan shall not be eligible to participate in this Plan.  In
such event, the Company shall adopt a Supplement with respect to the
Participating Subsidiary which employs such individuals which Supplement shall
specify the Employees of the Participating Subsidiary covered thereby and the
special provisions applicable to such Employees.  Any Supplement shall be deemed
to be a part of this Plan solely with respect to the Employees specified
therein.

 

8.4           Amendment of Supplements.  The Company, from time to time, may
amend, modify or terminate any Supplement; provided, however, that any such
amendment or termination shall be subject to the Plan’s general rules with
respect to amendment or termination of the Plan.

 

8.5           Termination of Participation of Participating Company.  The
Company may terminate the status of a Subsidiary as a Participating Subsidiary
or such status may be terminated by events, as when a Participating Subsidiary
ceases to be a Subsidiary.  Termination of Participating Subsidiary status by
the Company shall be subject to the Plans general rules with respect to
amendment or termination of the Plan.

 

26

--------------------------------------------------------------------------------


 

8.6           Delegation of Authority.  The Company is hereby fully empowered to
act on behalf of itself and the other Participating Subsidiaries as it may deem
appropriate in maintaining the Plan.  Without limiting the generality of the
foregoing, such actions include obtaining and retaining the status of the Plan
as described in Article 1 of the Plan and appointing attorneys-in-fact in
pursuit thereof.  Furthermore, the adoption by the Company of any amendment to
the Plan or the termination thereof, will constitute and represent, without any
further action on the part of any Participating Subsidiary, the approval,
adoption, ratification or confirmation by each Participating Subsidiary of any
such amendment or termination.  In addition, the appointment of or removal by
the Company of any member of the Benefit Appeals Committee, any Plan
Administrator or other person under the Plan shall constitute and represent,
without any further action on the part of any Participating Subsidiary, the
appointment or removal by each Participating Subsidiary of such person.

 

27

--------------------------------------------------------------------------------

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1           Exclusive Benefit.  This Plan has been adopted for the exclusive
benefit of the eligible Participants.  Nothing herein contained shall be
construed as giving to any Employee or any other person any legal or equitable
right against the Company or any Affiliate unless such right shall exist by
reason of the express provisions of this Plan or any action taken pursuant
thereto and in compliance therewith.

 

9.2           Right of Discharge Reserved.  Neither the establishment of the
Plan nor anything herein contained shall be construed to confer upon any persons
the right to be continued in the employ of the Company or any Subsidiary or to
be employed in any particular position therewith nor shall it in any way affect
the right of the Company or any Subsidiary to control its Employees and to
terminate the service of any Employee at any time, for any reason and with or
without notice.

 

9.3           Right of Set Off.  To the extent allowable under applicable law,
in the event that any amount is distributable to a Participant under this Plan
and the Participant owes any amount to the Company or any Subsidiary for any
reason, including, but not limited to, possible embezzlement that can only be
proven through accounting evidence, the Plan Administrator may, in its sole
discretion, deduct from the amount distributable to the Participant an amount
equal to the amount owed to the Company or any Subsidiary.  As of the
Restatement Date, such right of set off shall apply to the Cash Severance
Segment as defined in Section 5.3 but shall apply to the Deferred Compensation
Segment, as defined in that Section, only in an amount not to exceed Five
Thousand Dollars ($5,000.00).

 

9.4           No Liability.  No liability shall be incurred by the Company or
any Affiliate beyond the specific provisions of this Plan.

 

9.5           Satisfaction of Claims.  Any payment to any participant, or to his
legal representative in accordance with the provisions of this Plan shall to the
extent thereof be in full

 

28

--------------------------------------------------------------------------------


 

satisfaction of all claims hereunder against the Plan Administrator and the
Company or any Affiliate, and the Plan Administrator may require such
participant or legal representative as a condition precedent to such payment, to
execute a receipt and release therefor in such form as shall be determined by
the Plan Administrator.

 

9.6           Construction.  The Plan shall be construed in accordance with, and
governed by, ERISA in a manner which will assure compliance of the Plan’s
operation therewith and, to the extent applicable, the laws of the State of
Delaware without respect to conflict of law provisions thereof.

 

9.7           Impossibility.  In the event that it becomes impossible for the
Company, Subsidiary, Committee or Plan Administrator to perform any act under
this Plan, that act shall be performed which, in the judgment of the Company,
Subsidiary, Committee, or Plan Administrator, as the case may be, will most
nearly carry out the intent and purpose of this Plan.

 

9.8           No Assignment.  Except as set forth herein, no rights of any kind
under this Plan shall, without the written consent of the Plan Administrator, be
transferable, assignable or encumberable (including as collateral or a pledge on
any loan) by a Participant or any other person.

 

9.9           Notice.  In the event that the Plan Administrator or the Committee
shall be required under the Plan to notify any Participant of any occurrence or
action taken under the Plan, such notice requirement shall be satisfied by
mailing to the Participant a written notice of such occurrence or action
addressed to the Participant at the last address on file with the Company, or by
delivering such written notice to the Participant at such address.

 

9.10         Multiple Fiduciary Capacities.  A person may serve in more than one
fiduciary capacity hereunder.

 

9.11         Tax Withholding.  The Company or any other Participating Company
may withhold from a Participant’s Compensation or any payment made by it under
this Plan such amount or amounts as may be required for purposes of complying
with the tax withholding or other provisions

 

29

--------------------------------------------------------------------------------


 

of the Code or the Social Security Act or any state or local income or
employment tax act or for purposes of paying any estate, inheritance or other
tax attributable to any amounts payable hereunder.

 

9.12         Incapacity.  If the Plan Administrator determines that any
Participant or beneficiary entitled to payments under this Plan is incompetent
by reason of physical or mental incapacity disability and is consequently unable
to give a valid receipt for payments made hereunder, or is a minor, the Plan
Administrator may order the payments becoming due to such person to be made to
another person for his benefit, without responsibility on the part of the Plan
Administrator to follow the application of amounts so paid.  Payments made
pursuant to this Section shall completely discharge the Plan Administrator, the
Company and the other Participating Companies and the Benefit Appeals Committee
with respect to such payments.

 

9.13         Administrative Forms.  All applications, elections and designations
in connection with this Plan made by a Participant or beneficiary shall become
effective only when received by the Plan Administrator in a form acceptable to
the Plan Administrator.

 

9.14         Independence of Plan.  Except as otherwise expressly provided
herein, this Plan shall be independent of, and in addition to, any other benefit
agreement or plan of a Participating Company or any rights that may exist from
time to time thereunder.

 

9.15         Responsibility for Legal Effect.  Neither the Company, nor any
other Participating Company, nor the Plan Administrator or the Benefit Appeals
Committee, nor any officer, member, delegate or agent of any of them, makes any
representations or warranties, express or implied, or assumes any responsibility
concerning the legal, tax, or other implications or effects of this Plan. 
Without limiting the generality of the foregoing, no Participating Company shall
have any liability for the tax liability which a Participant may incur resulting
from participation in this Plan or the accrual or payment of benefits hereunder.

 

9.16         Successors.  The terms and conditions of this Plan shall inure to
the benefit of and bind the Company, the other Participating Companies and
Affiliates, their respective successors and

 

30

--------------------------------------------------------------------------------


 

assigns, and the Participants, their beneficiaries, and the personal
representatives of the Participants and their beneficiaries.

 

9.17         Execution in Counterparts.  This Plan may be executed in any number
of counterparts each of which shall be deemed an original and said counterparts
shall constitute but one and the same instrument and may be sufficiently
evidenced by any one counterpart.

 

9.18         Severability.  In the event that any provision or term of this
Plan, or any agreement or instrument required by the Plan Administrator
hereunder, is determined by a judicial, quasi-judicial or administrative body of
competent jurisdiction to be void or not enforceable for any reason, all other
provisions or terms of this Plan or such agreement or instrument shall remain in
full force and effect and shall be enforceable as if such void or nonenforceable
provision or term had never been a part of this Plan, or such agreement or
instrument except as to the extent the Plan Administrator determines such result
would have been contrary to the intent of the Company in establishing and
maintaining this Plan.

 

9.19         Indemnification.  The Company and its Affiliates shall jointly and
severally indemnify, defend, and hold harmless any officer, Employee or director
of the Company or an Affiliate (hereinafter an “Indemnified Individual”), for
all acts taken or omitted in carrying out the responsibilities of the Company,
Affiliate, Plan Administrator, Benefit Appeals Committee or Compensation
Committee under the terms of this Plan or other responsibilities imposed upon
such Indemnified Individual by ERISA.  This indemnification for all such acts
taken or omitted is intentionally broad, but shall not provide indemnification
for any civil penalty that may be imposed on such Indemnified Individual under
ERISA Section 502(i), nor shall it provide indemnification for any liability
imposed upon such Indemnified Individual for his embezzlement or diversion of
Plan funds for the benefit of such Indemnified Individual.  The Company and all
Affiliates shall jointly and severally indemnify any such Indemnified Individual
for expenses of defending a claim brought by a Participant, beneficiary, service
provider, government entity or other person, including all legal fees and other
costs of such

 

31

--------------------------------------------------------------------------------


 

defense and shall advance funds as necessary for such defense on a timely
basis.  The Company and all Affiliates shall also reimburse promptly or advance
funds to any such Indemnified Individual for any monetary payment or obligation
to pay of such Indemnified Individual arising from a successful claim against
such Indemnified Individual in any court or arbitration.  In addition, if a
claim is settled (whether or not in connection with a formal legal action or
arbitration) with the concurrence of the Company, the Company and all Affiliates
shall jointly and severally indemnify any such Indemnified Individual for any
monetary liability under any such settlement, and the expenses thereof.  Such
indemnification will not be provided to any person who is not, at the time of
the events for which indemnity is sought, a present or former officer, Employee
or director of the Company or an Affiliate, nor shall it be provided for any
claim by the Company or an Affiliate against any such Indemnified Individual.

 

9.20         Titles and Headings.  The titles and headings are for reference
only.  In the event of a conflict between a title or heading and the content of
a Section, the content of the Section shall control.

 

IN WITNESS WHEREOF, Sealy Corporation, by its duly authorized officers, has
executed this instrument in several counterparts, as of the 18th day of
December, 2008.

 

 

SEALY CORPORATION

 

 

 

By:

/s/ Kenneth L. Walker

 

Its:

Senior Vice President, General Counsel

 

 

 

 

 

And:

/s/ Lawrence J. Rogers

 

Its:

President & CEO

 

 

 

 

 

And:

/s/ Michael Q. Murray

 

Its:

Assistant Secretary

 

32

--------------------------------------------------------------------------------
